                      Case 1:21-mj-04101-DHH Document 1 Filed 03/23/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                    District of
                                                __________      Massachusetts
                                                             District of __________

                  United States of America                           )
                             v.                                      )
             Osakpamwan Henry Omoruyi,
                                                                     )      Case No.
           Osaretin Godspower Omoruyi, and                           )                  21-mj-4101-DHH
               Macpherson Osemwegie                                  )
                                                                     )
                                                                     )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               April 2018 - June 2020             in the county of                  Suffolk         in the
                       District of       Massachusetts       , the defendant(s) violated:

            Code Section                                                       Offense Description
          18 U.S.C. § 1349                                               Bank and Wire Fraud Conspiracy




         This criminal complaint is based on these facts:
  See Attached Affidavit.




         ✔ Continued on the attached sheet.
         u


                                                                                                 Complainant’s signature

                                                                                     Michael Livingood, FBI, Special Agent
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:         Mar 23, 2021
                                                                                                    Judge’s signature
                                                                                                              gnat
                                                                                                              gn atur
                                                                                                                 at ue
                                                                                                                    ur

City and state:                 Worcester, Massachusetts                                       Hon. David H.. Hennessy
                                                                                                              Henn
                                                                                                              He n es
                                                                                                                 nn essy
                                                                                                                      sy
                                                                                                  Printed namee and tit
                                                                                                                    title
                                                                                                                     ittlee
